THE COURT.
The petitioner has applied for a writ of prohibition to prohibit the Industrial Accident Commission from proceeding with the rehearing of his case before said Commission upon the ground that the order granting the petition to reopen said case was made in violation of the requirements of section 20 (d) of the Workmen's Compensation Act (Stats. 1917, p. 850), in that it was granted without notice to petitioner and without giving him an opportunity to be heard; also upon the ground that the Commission had lost jurisdiction to reopen the case.
[1] Since the application was presented, however, the Commission has vacated its order to reopen the case and has taken the necessary proceedings to afford petitioner an opportunity to be heard upon the question of whether or not the case shall be reopened. That being so, the question sought to be determined by the application for the writ of prohibition has become moot; and upon that ground the application is denied.
A petition for a rehearing of this cause was denied by the District Court of Appeal on October 1, 1931. *Page 441